Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wavelength spectrum of the radiation emitted by the illuminating device has one or more radiant flux peaks in the range from 200nm to 400nm” in claim 4, “wavelength spectrum of the radiation that is emitted by the illuminating device has one or more radiant flux peaks in a range from 200nm-315nm” in claim 5, “diode in a distal end region” in claim 10, “actuating device for actuating and/or controlling the illuminating device” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Illuminating device in claim 1 having structural recitation in PG Pub para [0016-0017];
Actuating device in claim 12 does not have structural recitation in PG Pub.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “an 

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end region of the electrode instrument”, “the distal end region of the resectoscope”, “the wavelength”;  
Claim 2 recites the limitation “the group”, “the periodic table”, “the above materials”;
Claim 4 recites the limitation “the wavelength spectrum”, “the range”;
Claim 5 recites the limitation “the wavelength spectrum”, “the range”;
Claim 6 recites the limitation “the distal direction”;
Claim 7 recites the limitation “the direction”;
Claim 8 recites the limitation “the direction”, “the viewing direction”;
Claim 9 recites the limitation “the light emitted”, “the direction”;
Claim 10 recites the limitation “the distal end region of the resectoscope”;
There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “actuating device” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Depending claims inherits those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amirana (US 2015/0327753 A1).
Regarding claim 1, Amirana teaches a resectoscope for endoscopic surgery with a tubular shaft (tubular catheter includes distal end shown in Fig.1A, 1B, 1C, ) and a handle (including proximal portion where ports 233, 235 etcare provided Fig.1D [0066])  wherein the shaft comprising a longitudinally displaceable electrode instrument (catheter includes ablation device 110 [0059] [0064]) and an illuminating device (illumination device 115 [0059] [0064]), with an electrode to which high-frequency current can be applied being arranged in a distal end region of the electrode  (ablation device 110 can be past the distal end of the catheter [0065], which can be catheter tip 1606 which serve as an ablation electrode [0084], Fig.17 ablation using high frequency alternating current [0060]),  wherein the illuminating device in a distal end region can emit UV radiation in a wavelength range from 200nm – 400nm (illuminating device such as LED 1805 Fig.18,19 at a distal end [0088] capable of emit radiation having wavelength in the UV range [0089]).
	Regarding claim 2, Amirana teaches wherein the electrode comprises a material that is selected from a group consisting of metals of the 4th period of the periodic table and metals of subgroup VI, as well as alloys that comprise materials of the 4th period of the periodic table or metals of subgroup VI (electrode 1606 can be titanium [0084]).
	Regarding claim 3, Amirana teaches wherein the electrode comprises a steel that is suitable for use in surgical instruments ([0084]).
	Regarding claim 4, Amirana teaches wherein a wavelength spectrum of radiation emitted by the illuminating device has one or more radiant flux peaks in a range from 200nm to 400nm [0076-78, 0089].
	Regarding claim 5, Amirana teaches wherein a wavelength spectrum of radiation emitted by the illuminating device has one or more radiant flux peaks in a range from 200nm to 315nm [0089].
	Regarding claim 6, Amirana teaches wherein the illuminating device emits in a distal direction (illumination device 115 illuminate light to tissue which is in a distal direction [0059, 0068-70]).
Regarding claim 7, Amirana teaches wherein the direction of radiation of the illuminating device is adjustable (illumination device 15 can be fiber optic waveguide [0059] [0068] or an independent device which the direction of radiation is adjustable by moving, at least).
	Regarding claim 8, Amirana teaches wherein the direction of radiation of the illuminating device (towards tissue to be treated which is towards distal direction as recites above) is substantially identical to a viewing direction of an optical system (Fig.18 camera 1804 includes lens [0089]) of the resectoscope (towards a distal direction Fig.18). 
	Regarding claim 9, Amirana teaches wherein the light emitted by the illuminating device can be guided in the direction of the electrode ([0059] [0068]).
	Regarding claim 10, Amirana teaches wherein the illuminating device comprises a diode in a distal end region of the resectoscope (Fig. 18 light source 1805 can be light emitting diode [0089]).
	Regarding claim 11, Amirana teaches wherein the illuminating device comprises an optical fiber bundle that is arranged in the shaft (Fig.18 [0064] [0088]).
Regarding claim 12, Amirana teaches wherein the handle comprise an actuating device for actuating and or controlling the illuminating device (light source 130 Fig.1A controlling illumination device 115 [0068] [0070-0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795